Citation Nr: 1802114	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-07 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left lung spontaneous pneumothorax, claimed as collapsed lung.  


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Hitchcock, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1980 to July 1983.  Thereafter, he served in the United States Army Reserves for more than 18 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, the Veteran testified at a hearing in Montgomery, Alabama, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The issue of service connection for hypertension and whether the Veteran's left lung spontaneous pneumothorax is secondary to hypertension has been raised by the record in a November 10, 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

There is no probative evidence of a disability related to the Veteran's left lung spontaneous pneumothorax, claimed as collapsed lung, either currently or during active service.


CONCLUSION OF LAW

Service connection for left lung spontaneous pneumothorax, claimed as collapsed lung, is not established.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a left lung spontaneous pneumothorax, claimed as collapsed lung.  The Veteran testified that while on active duty for training (ACDUTRA) in May 1988, he had a collapsed lung which required a two-week hospitalization and surgery.  The Veteran testified that he has pain at the site of the surgical scar, and he has shortness of breath.

Service treatment records do document this incident.  However, examinations in April 1989, December 1996, and September 2000 do not document any health concerns; specifically, there are no concerns with regards to the Veteran's lungs.  

Thus, while the Veteran suffered an in-service event, the Board finds that the preponderance of the evidence is against the Veteran's claim of left lung spontaneous pneumothorax, claimed as collapsed lung, as the first element of service connection, i.e., a current diagnosis, has not been shown at any time during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

The Veteran had a VA examination in February 2011.  At the examination, the Veteran reported pain at the site of the scar and trouble sleeping because of it.  The Veteran also reported fatigue and dyspnea on exertion.  However, on objective examination, the VA examiner noted that the Veteran's lungs were clear and his breath sounds were normal.  The VA examiner reviewed the pulmonary testing and noted that the Veteran's effort appeared poor and the test results were unreliable.  Overall, while the examiner noted the Veteran's in-service event which led to a spontaneous left lung pneumothorax, the examiner did not note any residuals of the injury.

Here, the Board finds that the evidence does not demonstrate that the Veteran has a current diagnosis of left lung spontaneous pneumothorax, claimed as collapsed lung, nor does the record contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Though the Veteran did have an incident in-service and surgery, there are no residuals of the spontaneous left lung pneumothorax. Similarly, the record contains no diagnosis of any complications of the residuals.

The only evidence of record that the Veteran currently suffers from a left lung spontaneous pneumothorax, claimed as collapsed lung, are his own statements.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of underlying pathology associated with a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  Therefore, the Veteran, as a lay person, is not competent to opine that he has a left lung spontaneous pneumothorax, claimed as collapsed lung, as such questions of a diagnosis require medical knowledge. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training. Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose his claimed disability, the lay assertions in this regard have no probative value. Jandreau, supra.

Moreover, with respect to the Veteran's claimed continuing pain, as a result of his in-service trauma, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356   (Fed. Cir. 2001).  As indicated above, current disability is required in order to establish service connection. Brammer, supra.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current disability of left lung spontaneous pneumothorax, claimed as collapsed lung, due to underlying disease or injury, and the record does not contain a recent diagnosis of disability in the time period just prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra.  Accordingly, in the absence of a current disability, such claim must be denied.
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a left lung spontaneous pneumothorax, claimed as collapsed lung.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left lung spontaneous pneumothorax, claimed as collapsed lung, is denied.



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals
















Department of Veterans Affairs


